Citation Nr: 1605962	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia and degenerative joint disease.

2.  Entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007. 

3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) from January 2008 and July 2014 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran and his spouse appeared at a hearing before the undersigned.  In June 2011, the Board remanded the rating claims for further development, which has not been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to all the issues on appeal, in August 2013 the Veteran submitted excerpts of a June 2013 Social Security Administration (SSA) decision that awarded Disability Insurance Benefits for disabilities to include the left lower extremity radiculopathy on appeal.  The decision referenced testimony from medical and vocational experts regarding the severity of the Veteran's disabilities and his ability to work.  As the Veteran's SSA records are relevant to the appeal, the Board finds that another remand to obtain and associate these records with the claims file is needed.  38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

As to the claim for higher initial ratings for left lower extremity radiculopathy, given the above development the Veteran should also be afforded a new VA examination to ascertain the current severity of this disability, to include its impact on his employability, while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

In August 2014, the Veteran submitted a timely notice of disagreement (NOD) with the RO's July 2014 rating decision that denied service connection for left knee chondromalacia and degenerative joint disease.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to service connection for left knee chondromalacia and degenerative joint disease.  Because the August 2014 NOD placed the issue in appellate status, the matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the claim for a TDIU, the Board finds that it must also be remanded because adjudication of it is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records and hearing transcripts, upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Associate with the claims file all of the Veteran's post-December 2013 treatment records from the Tampa VA Medical Center.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any current problems with his left lower extremity radiculopathy to include problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After undertaking the above development to the extent possible, the RO should schedule the Veteran for an examination to determine the nature and current level of severity of his left lower extremity radiculopathy.  The claims folder is to be provided to the examiner for review in conjunction with the examination and the examiner should note in his examination report that he had reviewed these records.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  

The examiner is to thereafter identify the current severity level of the Veteran's left lower extremity radiculopathy, and specifically address any loss of sensation and/or reflexes.  

The examiner should also provide an opinion as to whether the Veteran's adverse symptomatology is best characterized as incomplete and "slight," "moderate," "moderately severe," or "severe" as well as whether it is "complete."

The examiner should also elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

6.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to service connection for left knee chondromalacia and degenerative joint disease.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

7.  Then, after conducting any further development deemed warranted, adjudicate the claim for higher initial ratings for left lower extremity radiculopathy and for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the October 2013 SSOC including the VA treatment records added to VBMS in July 2014.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

